Citation Nr: 1136961	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-32 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess 10 percent for left shoulder reconstruction.

2.  Entitlement to an initial compensable evaluation for residuals of a left elbow fracture.

3.  Service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The issues of entitlement to service connection for degeneration in the sesamoid bones of the bilateral feet and entitlement to a compensable evaluation for service-connected left shoulder scars have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The Veteran served on active duty from June 2000 to September 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO) which, in pertinent part, granted service connection for left shoulder reconstruction and assigned a 10 percent rating effective September 16, 2006; granted service connection residuals of a left elbow fracture with a 0 percent (noncompensable) rating; and denied service connection for bilateral pes planus.

The Veteran testified at a June 2011 Travel Board hearing; the hearing transcript has been associated with the claims file.  

The issues of entitlement to an initial evaluation in excess 10 percent for left shoulder reconstruction and an initial compensable evaluation for residuals of a left elbow fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 15, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for bilateral pes planus was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for bilateral pes planus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for service connection for bilateral pes planus and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  See VA Form 21-4138, received in June 2011.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for bilateral pes planus and it is dismissed.


ORDER

The appeal for service connection for bilateral pes planus is dismissed.



REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(I) (2010).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

During the Veteran's June 2011 Travel Board hearing, the Veteran reported that he had additional surgery to his left shoulder in December 2008.  The Veteran reported that since that time, he could not lift his arms above the shoulders due to pain.  The Veteran also reported that nerve damage was discovered in the elbow at the time of a more recent October 2011 MRI.  Although a private December 2008 surgical report and VA post-surgery physical therapy notes have been associated with the claims file, the Board finds that a remand for an updated VA examination is necessary to address the current severity of the Veteran's claimed left shoulder reconstruction, and to address any current neurological damage as it pertains to his claimed left elbow fracture.  

It appears from the record that the Veteran continues to receive treatment at the VA Medical Center in Cheyenne, Wyoming.  The RO/AMC should obtain updated VA medical records and should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any updated VA treatment records from the VA Medical Center in Cheyenne, Wyoming and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.  

2.  Thereafter, the RO/AMC should refer the case for VA orthopedic and VA neurological examination to determine the current severity of the Veteran's service-connected left shoulder reconstruction and left elbow fracture.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail.

A.)  The examiner should provide specific findings as to the range of motion of the left shoulder.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion (with and without repetition).  He/she should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's left shoulder disability.  And, if observed, the examiner should specifically comment on whether the Veteran's range of motion is affected by such factors; if possible, provide the additional loss of motion in degrees.

B).  In evaluating the severity of the Veteran's left elbow fracture, the VA examiner should also identify any associated neurological impairment; the severity of such should be described in detail.  

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


